ORDER Roe, C.J. This cause having come for consideration of the Respondent’s Motion for summary judgment and the Court being duly advised in the premises: FINDS, that Claimant’s complaint asserts negligence on the part of Respondent in failing to keep a snowmobile path safe for snowmobiles, that failure leading to Claimant’s injuries. “The Legislature has determined that there is no duty to keep premises safe for snowmobiling * * (Ostergren v. Forest Preserve District (1984), 104 Ill. 2d 128, 135.) The Snowmobile Registration and Safety Act provides that: “An owner, lessee, or occupant of premises owes no duty to keep the premises safe for entry or use by others for snowmobiling, or to give warning of any unsafe condition or use of or structure or activity on such premises. This subsection does not apply where permission to snowmobile is given for a valuable consideration other than to this State, any political subdivision or municipality thereof, or any landowner who is paid with funds from the Snowmobile Trail Establishment Fund.” Ill. Rev. Stat. (1981), ch. 95½, par. 605-1(1). It is therefore apparent that Claimant’s complaint is barred by statute. It is therefore ordered that judgment is granted in favor of the Respondent.